UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 29, 2016 WP Glimcher Inc.(WPG) Washington Prime Group, L.P. (WPGLP) (Exact name of Registrants as specified in its Charter) Indiana (WPG and WPGLP) 001-36252 (WPG) 333-205859 (WPGLP) 046-4323686 (WPG) 46-4674640 (WPGLP) (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) Registrants’ telephone number, including area code: (614) 621-9000 N/A (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrants under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.06 Material Impairments On January 29, 2016,WP Glimcher Inc. (the “ Company ”) concluded, by and through its duly authorized executive officers and as part of the Company’s quarterly impairment review and evaluation, that a material non-cash impairment charge to certain non-core assets was required under generally accepted accounting principles. The charge primarily relates to the following non-core assets: (1) Forest Mall, a shopping center located in Fond Du Lac, Wisconsin; (2) Gulf View Square Mall, a shopping center located in Port Richey, Florida; (3) Knoxville Center, a shopping center located in Knoxville, Tennessee; (4) Northlake Mall, a shopping center located in Atlanta, Georgia; (5) River Oaks Center, a shopping center located in Calumet City, Illinois; and (6) Virginia Center Commons, a shopping center located in Glen Allen, Virginia (all, collectively, the “ Non-Core Assets ”). The decision to recognize and reflect a non-cash impairment charge relating to the Non-Core Assets in the Company’s 2015 fourth quarter and year-end financial results was made at this time because the Company has concluded that a significant change has now occurred in the extent to which the Non-Core Assets are likely to be used, such that the reduction in the estimated hold period reduces the estimated cash flows to an amount below the carrying value of the Non-Core Assets which has resulted in the measurement of an impairment charge. At this time and subject to the completion of the Company’s year-end audit of its financial statements for fiscal year 2015, the Company estimates that the non-cash impairment charge relating to the Non-Core Assets will be within a range of approximately $135-$140 million. At this time, the Company does not anticipate that the non-cash impairment charge discussed herein will result in future cash expenditures by the Company or any of its affiliates. Item 8.01 Other Events. On February 1, 2016, the Company announced that certain of its affiliates (“ Sellers ”) completed the sale of Forest Mall and Northlake Mall to private real estate investors (“ Buyer s ”) for an aggregate purchase price of $30 million. The sale price consisted of $10 million paid to Sellers at closing and the issuance of a promissory note for a $20 million loan from Sellers to Buyers with an interest rate of 6% per annum and an initial term expiring at the end of 2016 when factoring in available extensions. The loan is secured by the properties sold in the transaction. The proceeds from the transaction will be used to reduce the balance outstanding under the Company’s credit facility. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1WP Glimcher Press Release Relating to Sale of Forest Mall and Northlake Mall, February 1, 2016. Forward Looking Statements This Form 8-K and the exhibit attached hereto contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended, which represent the current expectations and beliefs of management of Washington Prime Group, L.P. (“
